Title: To George Washington from Charles Willson Peale, 29 May 1787
From: Peale, Charles Willson
To: Washington, George

 

Dr Sir
May 29, 1787

With the utmost reluctance I undertake to ask you take the trouble of setting for another portrait, it gives me pain to make the request, but the great desire I have to make a good mezzotinto print, that your numerous friends may be gratified with a faithful likeness (several of whom I find is not satisfied with any of the portraits they have seen). My particular intrest alone in this business would not have induced me to be thus troublesome, but if you can indulge me so far I will do evry thing in my power to make it convenient & easey to you, as I am with the highest respect your Excellencys most obliged Hbl. Servant

C.W. Peale

